IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-59,535-07


                      IN RE REGINALD TYRONE HOLLINS, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 9411011-C IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He alleges that he filed pleadings in the district court that were not

forwarded to this Court. Relator identifies: his Memorandum and a supporting Appendix that he filed

with his Article 11.07 application on Feb. 24, 2022; his Reply to the State’s Answer, and his

Amended Proposed Findings and Conclusions, both filed on April 11, 2022; and his “Admission of

Error and Motion for Court to Take Judicial Notice of Previous Proceedings to Correct and Make

Record of Error,” filed on April 14, 2022. Relator also contends that he has not received notice and

copies of the State’s pleadings and the trial court’s orders. See Art. 11.07 § 7; TEX . R. APP . PROC.

73.4(b)(2).
                                                                                                       2

        The district clerk has a ministerial duty to include in the record transmitted to this Court

“among any other pertinent papers or supplements,” a copy of the application, any answers filed, any

proposed findings of fact and conclusions of law, the district court’s findings of fact and conclusions

of law, and any objections to the court’s findings of fact and conclusions of law filed by either party.

See Art. 11.07, § 3(c); TEX . R. APP . PROC . 73.4(b)(4). The clerk also has a ministerial duty send

copies to all parties in the case when certain materials are filed or made part of the record, and to

“immediately notify all parties in the case” when the clerk transmits the record to this Court. TEX .

R. APP. PROC. 73.4(b)(2).

        Respondent, the District Clerk of Harris County, shall forward to this Court Relator’s

pleadings identified above or shall respond that Relator has not filed them or made them part of the

record. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP. P. 73.4(b)(5). The clerk

shall notify the parties when the clerk transmits the record to this Court. TEX . R. APP . P. 73.4(b)(2).

This motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.



Filed: AUGUST 24, 2022
Do not publish